

117 HR 3477 IH: To authorize the posthumous honorary promotion to general of Lieutenant General Frank Maxwell Andrews, United States Army.
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3477IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Brown (for himself and Mr. Banks) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the posthumous honorary promotion to general of Lieutenant General Frank Maxwell Andrews, United States Army.1.Posthumous honorary promotion to General of Lieutenant General Frank Maxwell Andrews, United States Army(a)Posthumous honorary promotionNotwithstanding any time limitation with respect to posthumous promotions for persons who served in the Armed Forces, the President is authorized to issue a posthumous honorary commission promoting Lieutenant General Frank Maxwell Andrews, United States Army, to the grade of general.(b)Additional benefits not To accrueThe honorary promotion of Frank Maxwell Andrews under subsection (a) shall not affect the retired pay or other benefits from the United States to which Frank Maxwell Andrews would have been entitled based upon his military service or affect any benefits to which any other person may become entitled based on his military service. 